Detailed Office Action
	The communication dated 9/7/2022 has been entered and fully considered. Claims 1-8 and 13-14 are withdrawn from examination. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II and Species A in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that there should be no search burden to the Examiner in examining all the claims.  This is not found persuasive because in the restriction requirement of 7/13/2022, the Examiner presented the reason for this search burden. The Applicant has not provided a rebuttal to that specific reasoning. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I and Species B.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CORRADINI (US-2015/0239181), hereinafter CORRADINI. Note that the italicized text below are the instant claims.
Regarding claim 9, CORRADINI discloses A dynamic correction method of a manufacturing process using wire {[abstract] note that fiber is the wire, [0017] note the teaching that alignment is corrected during winding operation; an indication of dynamic correction, [0058] note mid-course correction}, wherein the dynamic correction method comprises:
 driving a carrier with a motion parameter by a driving device {[abstract] note that impregnation mandrel is the carrier, note the electric motors are the driving device, [0040] note the speed of rotation of mandrel that is interpreted as the motion parameter}; 
encapsulating the carrier with a wire by the driving device {[abstract] note winding the impregnation mandrel is the encapsulating}; 
obtaining an actual path information of the wire encapsulating the carrier by a path sensor; obtaining an actual path of the wire encapsulating the carrier by a controller according to the actual path information {[abstract] note the camera is the path sensor and obtains the passage and position of fiber that is equivalent to path information, note the control unit}; 
obtaining an actual path difference between a target path and the actual path by the controller {[abstract] note determining the offset value}; 
determining whether the actual path difference is greater than a real-time error by the controller; and when the actual path difference is greater than the real-time error, changing the motion parameter by the controller to cause the actual path of the wire encapsulating the carrier to approach the target path {[0017] note that when the position error is greater than 25% of the position is corrected by the wormscrew, [0040] note the additional teaching that the motion parameter (speed of rotation) can also be adjusted by the wormscrew, [0058] note the teaching on mid-course correction}.
Regarding claim 16, CORRADINI discloses wherein the path sensor is a video recorder, the actual path information is a path image of the wire encapsulating the carrier, and the dynamic correction method is further configured to: analyze the path image to obtain the actual path by the controller {[abstract] note camera and image analysis, [0053] note continuous recording that is a video}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CORRADINI.
Regarding claim 15, CORRADINI, as disclosed above teaches all the limitation of claim 9. Claim 15, is similar to claim 9 and additionally recites that the controller predicts a predicted path and compares it to the target path. This limitation is in addition to the limitation of claim 9 reciting measuring the actual path.
As discussed under claim 9, CORRADINI measures the actual path and compares it to the target path. CORRADINI additionally discloses pre-calibration of the system and predetermining a tolerance range {emphasis added, [0011], [0017]}. CORRADINI, however, is explicitly silent on the controller performing a prediction.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the method of predetermining the tolerance range by the controller of CORRADINI and have configured the controller to use the predetermined value as a predictor and this predetermination as the prediction of the travel path. Note the tolerance range is the prediction error.
As for the remainder of claim 15, CORRADINI discloses when the actual path difference is greater than the real-time error and the predicted path difference is greater than the prediction error, controlling the driving device by the controller to change the motion parameter to cause the actual path of the wire encapsulating the carrier to approach the target path {see claim 9 above for action regarding actual path and real-time error, [0011] note the calibration stage that inherently indicates calibration is done when the actual path is outside the calibration tolerance range}; 
wherein, the prediction error is greater than the real-time error {[0011] note that for calibration to be required the prediction error has to be greater than the real time error and then the controller is calibrated}.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over CORRADINI as applied to claim 9 above, and further in view of SPIEGELHALDER (US-2015/0287490), hereinafter SPIEGELHALDER, and JOHNSON (US 10,328,641), hereinafter JOHNSON.
Regarding claims 10 and 11, CORRADINI discloses all the limitations of claim 9 as discussed above. CORRADINI further discloses wherein the driving device comprises a rotation shaft, controlling the rotation shaft by the controller (claim 10) {[0036], [0040] note controlling the speed of mandrel that has to be through the disclosed shaft}.
CORRADINI, however, is silent on the motion parameter being a rotation angle of the rotation shaft.
In the same filed of endeavor of that is related to winding carbon fiber around a mandrel, SPIEGELHALDER discloses the motion parameter is a rotation angle of the rotation shaft, controlling the rotation shaft by the controller to change the rotation angle (claim 10), controlling the rotation shaft by the controller to change the rotation angle through a reciprocal motion (claim 11) {[0020], [0024] note control of the angle of rotation in a positive/nonpositive manner; non-positive manner is the reciprocal motion}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SPIEGELHALDER in the method of CORRADINI and have included the positive/nonpositive angle of rotation as a motion parameter to be controlled.
As disclosed by SPIEGELHALDER both speed and angle of rotation of mandrel can be controlled {[0024]}. Since, CORRADINI discloses controlling the speed of rotation of mandrel {[0040]}, based on SPIEGELHALDER’s teachings, one of ordinary skill in the art would have been motivated to have added the control of angle of rotation to the list controlled parameters in order to be able to implement a better control. Note that SPIEGELHALDER shows that both these parameter are controllable {[0024]}.
Regarding the next limitation of claim 10 (“when the actual path difference is greater than the real-time error, controlling the rotation shaft by the controller to change the rotation angle to cause the actual path of the wire encapsulating the carrier to approach the target path”) and claim 11 (“to cause the actual path of the wire encapsulating the carrier to approach the target path”), as discussed under claim 9, CORRADINI teaches these limitations for the motion parameter.
Regarding the remainder limitation of claim 10, combination of CORRADINI and SPIEGELHALDER, however, is silent on the driving device having a robotic arm. 
In the same field of endeavor that is related to wrapping a thermoplastic prepreg around a tubular structure, JOHNSON discloses the driving device comprises a robotic arm {[col 16, lines 31-33] note that robotically controlled rotation box indicates the presence of a robotic arm}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of JOHNSON in the combination method of CORRADINI and SPIEGELHALDER and have included a robotic arm in the driving device.
As disclosed by JOHNSON, the advantage of this robotic operation is to fully automate the process and minimize human’s interaction {[col 2, lines 24-27]}.
Regarding claim 12, CORRADINI discloses before the wire covers a terminal portion of the carrier, controlling the rotation shaft to change the motion parameter to cause the actual path of the wire encapsulating the carrier to approach the target path by the controller {see claim 9, note since all the operations are performed during winding operation, inherently these operations are performed till the end or when the wire covers the terminal portion of the carrier (the end of the process)}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748